Citation Nr: 9928518	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 057A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' October 1997 which denied 
entitlement to service connection a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1966.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a October 1997 
Board decision.

FINDINGS OF FACT

1.  In October 1997, the Board issued a decision in which it 
was concluded that, to the extent possible, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal had been obtained, that the veteran did not 
engage in combat with the enemy, and that his claimed 
stressors were not corroborated by service records or other 
credible supporting evidence.  It was also determined that a 
November 1991 diagnoses of PTSD was not based on verified 
stressors and that there was no other probative and competent 
diagnosis of PTSD based on a verified stressor. 

2.  The Board's decision of October 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the United States Army from January 
1964 to December 1966, including service in Vietnam.  His 
military operational specialty was a construction machine 
operator.  His service records do not reflect that he is in 
receipt of any medals, awards or citations indicative of 
combat with the enemy.  His personnel records do not indicate 
that he participated in any campaigns.

Service medical records show that in August 1965 the veteran 
presented with concerns about his personal problems, 
including being left by his spouse.  The examining physician 
noted that the veteran had a history of marginal social 
adjustments, including time spent in prison.  The veteran was 
admitted and given Thorazine.  A later report includes the 
comment that the veteran's present mental state and history 
pointed toward a long-standing schizophrenic process.  
Further evaluation records include notations that the veteran 
had been stopped from killing himself by his friends.  The 
veteran also mentioned several episodes in which he had acted 
out violent impulses against friendly Vietnamese in his area, 
assaulting them.  The diagnosis was of a schizophrenic 
reaction, undifferentiated type, chronic, moderate, 
manifested by looseness of associations, auditory 
hallucinations a long history of marginal social adjustments 
and a recent contemplated suicide attempt.  The stress was 
identified as moderate, combat zone conditions.  

Records associated with the veteran's initial evaluation 
while in Vietnam include details about the surprise stemming 
from his spouse's decision to leave him.  The veteran was 
evacuated from Vietnam and underwent further psychiatric 
evaluation thereafter.  Service medical records include the 
report of a psychiatric hospitalization in September 1965.  
Mental Status examination revealed no indication of 
psychosis.  The veteran denied auditory hallucinations and 
said he originally claimed such in order to attract attention 
and get out of Vietnam.  The veteran did report a dislike and 
distrust of Asians and was disgruntled with the long hours 
without leave and the lack of good liberty in the military, 
stating that such had caused him to crack up.  The discharge 
narrative included the following diagnosis: an emotionally 
unstable personality, chronic and moderate, manifested by 
impaired interpersonal relationship, psychological 
immaturity, manipulative behavior, impaired motivation for 
further military service and difficulty toleration stresses 
and demands, with a poor attitude towards authority, stress 
and moderate vigorous physical demands with little 
opportunity for rest and relaxation; predisposition, 
moderate, lifelong history of similar adjustment pattern.  
The veteran was returned to duty under the advisement that he 
be granted leave and allowed to go home to settle the 
annulment requested by his spouse in order to maintain his 
emotional equilibrium.  An October 1966 record includes a 
notation that the veteran took an overdose of Meprobamate, 
deemed to have been accidental.  The report of separation 
examination dated in November 1966 indicates that the 
veteran's psychiatric status was normal.  In the accompanying 
report of medical history, the veteran denied any trouble 
sleeping, nightmares, depression, excessive worry or nervous 
trouble of any sort.

The veteran first applied for Department of Veterans Affairs 
(VA) benefits in September 1970, based solely on assertions 
of a back disability, incurred as a result of post-service 
employment.  The claims file includes copies of medical 
records reflecting treatment and evaluation for the back 
injury, surgery and post-operative residuals.

In April 1975, he again applied for VA benefits based on 
disabilities to include his "nerves."  VA examination in 
June 1975 did not include notation of any psychiatric 
complaints or diagnoses.

The claims file contains several lay statements received in 
January and February 1982, containing assertions that the 
veteran changed due to service and was increasingly nervous 
after his discharge.

In July 1988, the veteran underwent VA psychiatric 
examination.  The VA examiner referenced medical records 
pertinent to the veteran's orthopedic and neurosurgical 
history, noting that one physician had suspected a functional 
overlay to the veteran's symptomatic complaints.  Mental 
status examination revealed no evidence of a psychiatric 
disorder.

At the time of VA outpatient treatment in September 1989, the 
veteran expressed frustration with the VA system.  Mental 
status examination revealed that the veteran was angry.  
Diagnoses were frustration secondary to stressors identified 
as his financial situation and the inability to get VA 
benefits.  A possible personality disorder was also noted.

In a PTSD questionnaire received in October 1992, the veteran 
identified his units as the 864th Engineers and the Trippler 
Army Hospital.  He listed his major duties assigned as "Corp 
(sic) of Engineers" and gave the dates of assignment as 1964 
to 1965.  He listed campaign names as "Viet Nam" and left a 
query blank regarding geographic locations.  When asked to 
list military experiences that had had a significant impact 
on him, he responded that it was difficult to do so but that 
he felt as though he was a victim of a population control 
plot.  He further reported that could not remember any combat 
duty assignments and that the he believed some or all 
stressful experiences occurred while performing assignments 
outside his normal military specialty, but that he could not 
explain the details.

A VA outpatient record dated in October 1992 includes a 
notation that the veteran admitted to racing thoughts.  The 
examining physician noted the veteran had rambling thoughts 
and was somewhat grandiose.  Diagnoses included possible 
PTSD, with the examiner indicating an inconsistency.  

The veteran failed to report for VA psychiatric examinations 
scheduled in March and November 1993.

In November 1996, the Regional Office (RO) received an 
additional completed PTSD questionnaire from the veteran.  He 
listed traumatic events in the military as being involved in 
three different automatic weapons attacks while unarmed and 
on leave.  However, he could not remember the name, rank or 
organization of any witness, participant or victim of the 
traumatic events he claimed as stressful.   

In January 1997, in an attempt to assist the veteran, the 
Board remanded the case to the RO.  The Board requested the 
RO to afford the veteran further opportunity to identify his 
claimed stressor(s) with the specificity required for 
verification, to obtain any outstanding medical evidence and 
to thereafter request the United States Armed Services Center 
for Research of Unit Records (USASCRUR) to provide 
corroborating evidence of the claimed stressors.  The Board 
then requested that the RO make a determination as to the 
existence of any verified stressors and schedule a VA 
examination only if a stressor was verified.  By letters 
dated in February and May 1997, the veteran was contacted 
with requests for the above-stated information.  Such were 
sent to the last address of record as identified by the 
veteran in correspondence dated in November 1996, but he did 
not respond.  He did not subsequently identify an alternate 
address; nor was any correspondence returned to the RO as 
undeliverable.

In October 1997, the Board, while noting a diagnosis of PTSD 
contained within a November 1991 psychiatric examination, 
found that no credible supporting evidence of a stressor to 
support that diagnosis was of record.  The Board found that 
the veteran did not engage in combat with the enemy and that 
his claimed stressors were not corroborated by service 
records or other credible supporting evidence.  As a result, 
since the only diagnosis of PTSD contained in the current 
record was based on uncorroborated stressors, that diagnosis 
was found to be not valid.  Accordingly, the claim for 
service connection for PTSD was denied under 38 U.S.C.A. 
§ 5107(b) (West 1991), 38 C.F.R. §§ 3.303, 3.304(f) (1997), 
and the U.S. Court of Appeals for Veterans Claims (Court) 
decisions in Zarycki v. Brown, 6 Vet. App. 91 (1993), Hayes 
v. Brown, 5 Vet. App. 60 (1993), and Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Regarding the claim of entitlement to service connection for 
a psychiatric disability other than PTSD, the Board in 
October 1997 noted that the November 1991 psychiatric 
examination also included diagnoses of a delusional disorder 
of the persecutory type and dysthymia of the secondary type.  
The Board noted that the examiner at this time did not 
provide a competent medical opinion that either of those 
disorders, first diagnosed decades after the veteran's period 
of military service, was in any way related to the veteran's 
service so as to warrant further consideration of this issue.  
The Board cited to 38 C.F.R. §§ 3.303, 3.307, 3.309 (1997) 
and to the Court's decisions in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), and Ashford v. Brown, 10 Vet. App. 120, 
123 (quoting Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The moving party sought reconsideration of the Board's 
October 1997 determination.  Reconsideration of this 
determination was denied in March 1999.  In April 1999, the 
veteran filed a claim for CUE review.  In August 1999, the 
Board provided to the moving party a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  He was advised to review the pertinent regulations 
and it was confirmed that the veteran wished to proceed with 
CUE review.  Written argument was submitted by the veteran's 
representative in September 1999 that will be discussed 
hereinafter.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed:

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made. 

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record. 

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error:

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated. 

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's October 1997 decision contains CUE.  In written 
argument presented in September 1999, the representative 
primarily relies on the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997) (decided before the Board's October 
1997 decision) in support of the conclusion that the Board 
failed to correctly weigh the evidence of record in October 
1997.  Specifically, the veteran's own statements regarding 
his alleged stressors during service.  

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts, as is being argued in this 
case, is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the record before the Board in 1997 
demonstrated the following: (1) as a result of the veteran's 
failure to respond to requests for further information, 
neither additional medical evidence nor detailed stressor 
information was obtained; (2) the record at that time did not 
contain recognized military citations or other supportive 
evidence that the veteran engaged in combat with the enemy; 
(3) there was no credible evidence supporting the alleged 
stressors; and (4) the claimed stressors were not 
corroborated by service records or other credible supporting 
evidence.

The representative makes reference to the August 1965 
hospitalization report and the reference to "combat" zone 
conditions.  However, as stated by the Court, evidence of 
being in a combat zone is not evidence of a combat stressor.  
Wood, 1 Vet. App. at 193 (cited in the Board's October 1997 
decision).  With regard to the claim of service connection 
for a psychiatric disability other than PTSD, the Board in 
October 1997 indicated that there was no competent medical 
opinion that the veteran's current psychiatric disability or 
disabilities, first diagnosed decades after his period of 
military service, were in any way related to such service.

The arguments raised by the moving party's representative, 
while substantive regarding the issue of whether the veteran 
should be awarded service connection for PTSD, constitute no 
more than a dispute as to how the evidence should have been 
weighed or evaluated.  This can not reach the level of CUE 
under Rule 1403.  Consequently, after review of the evidence 
of record, the undersigned concludes that the moving party 
has not set forth a valid allegation of CUE in either fact or 
law within the October 1997 decision by the Board.  
Accordingly, he has not raised a valid claim of CUE and the 
motion is denied.




ORDER

The motion for revision of the October 1997 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


